Tn%    ATMDRNEY   GENERAL
                         OF TEXAS
                        AUlrrXN.     -             rlsru




                                   July 3.   1974


Tb,e Honorable Dr. J. W. Edgar                       Gpinion No. H-        341
Commissioner   of Education
Texas Education Agency                               Re:      Computation of
201 E. Eleventh Streat                                        vacation time under
Austin, Texas 78701                                           the General Approp-
                                                              riations Act (H. B. 139,
Dear Dr. Edgar:                                               63rd Leg. )

    You have submitted three questions to us concerning the vacation
and sick leave provisions of the General Appropriations Act for fiscal
1974 and 1975 (Acts 1973, 63rd Leg., ch. 659, p. 1786). See Article
6813b,. V. T. C. S. Your first question dealn with that portion of Sec. 7a
of Article V, General Provirions, which providen:

           Sec. 7. EMPLOYEES VACATIONS AND LEAVES.
       a. Employees of the State shall.without deduction in
       salary, be entitled to a vacation in each fiscal year.
       Such entitlement shall be earned in accordance with
       the followings schedule.

       Employees With Total State                          Hours Accrued
       Employment Of:                                        Per Month

       Less than 15 years                                        7
       15 years but less than 20 years                          10
       20 years and over                                        14

    You ask:   What is the definition of the fifteenth and twentieth years
of service?

     In our opinion the provision is unambiguous. An employee during his
first fifteen years of employment earns vacation time at the rate of *even
hours of vacation time for each month of employment.   Not until he has
completed the fifteenth year of employment does he step up to the next
higher rate of ten hours per month of employment. Similarly, when he




                                         p. 1590
                                                                     .        .




The Honorable   Dr.   J. W. Edgar,   page 2    (H-341)




has completed twenty years, he moves up to the rate of fourteen hours
per month. In both instances, the employee mutcomplete     the year of
employment, whether the fifteenth or the twentieth, before he commences
to earn-vacation time at the higher rate. See Attorney General Opinion
M-984 (1971).

   Section 7a of the General Provisions       further   provides:

           An employee will earn vacation entitlement
       beginning on the first day of employment with the
       State and terminating on the last day of duty. Vaca-
       tion entitlement is accrued at the applicable rate
       cited above.   Credit for one month’s accrual will
       be given for each month or fraction of a month
       of employment with the State. . . .

   You ask: “What is the usable definition of a fraction of a month’s
employment and how is annual leave to be credited for this period of time?”

    The question arifes only when an employee enters into state employment
on a day ‘oilier. than the first day of the month. However, whether that day
is the 5th, the 20th or some other day, it is on that day that the employee
begins to earn vacation entitlement under the clear terms of the Act. In
our opinion, each month of service would commence on the same day of
each succeeding month, and, by the same token, wpuld end on the preceding
day of each month.

     Therefore, if employment extends past the day of the month on which
it first commenced and then terminates, the employee has a fraction of a
month’s employment for which he would be entitled to the unit of vacation
accrued during one month’s employment.

    Your third question involves Sec. 7b of Article V of the Appropriations
Act which provides, with reference to accrual of sick leave:

             b. Employeer of the State ahall, without deduction
        in salary, be entitled to sick leave subject to the
        following conditions:




                                     p. 1591
The Honorable Dr. J. W. Edgar,     page 3     (H-341)~




           Sick leave entitlement shall be earned at the
       rate of eight (8) hours for each month or fraction of
       a month employment [&        and shall accumulate
       with the unused amount of such leave carried for-
       ward each month.

    In view of the fact that the Appropriations Act for fiscal 1973 (Acts
1972, 62nd Leg., 3rd C. S., ch. 1, p. 15. 273) provided for a limited
carry forward for a maximum period of 3 years,      you ask whether
unlimited accrual became effective on September 1, 1973, or will
become effective September 1, 1974.

     The only validity of riders in a general appropriations act must be
as limitations on the expenditure of funds appropriated by the Act.   Texas
Constitution, Art. 3, Sec. 35; Attorney General Opinion V-1254 (1951).
Therefore, with the end of fiscal year 1973 on September 1. 1973, the
general provisions of the general appropriations act for that year lost
their vitality and were superceded by the provisions of the Act for
fiscal 1974 and 1975. Therefore, it is our conc~lpaion that, as of
September 1, 1973, sick leave can be accumulated without limitation.

                         SUMMARY

            Under the current Appropriations Act, an employee
        must complete a full fifteen or twenty years of employ-
        ment to be entitled to one of the higher rates of accruing
        vacation time.   For these purposes, employment is to
        be calculated from the actual starting date.

             On and after September 1, 1973, sick leave may
        be accumulated without the limitation imposed in
        fiscal year 1973 and earlier.

                                       Very truly yours,
                                       A




                                                  General of Texas




                                    p. 1592
        1            .

.   .       -   .




                    The Honorable Dr. J. W. Edgar,   page 4   (H-341)




                    APPR
                           rnD:




                    DAVID M. KENDALL,     Chairman
                    Opinion Committee




                                                      p. 1593